       Case 3:17-cv-05659-WHA Document 626 Filed 01/13/20 Page 1 of 2



 1 IRELL & MANELLA LLP
   Jonathan S. Kagan (SBN 166039)
 2 jkagan@irell.com
   Alan Heinrich (SBN 212782)
 3 aheinrich@irell.com
   1800 Avenue of the Stars, Suite 900
 4 Los Angeles, California 90067-4276
   Telephone: (310) 277-1010
 5 Facsimile: (310) 203-7199

 6 Rebecca Carson (SBN 254105)
   rcarson@irell.com
 7 Ingrid Petersen (SBN 313927)
   ipetersen@irell.com
 8 840 Newport Center Drive, Suite 400
   Newport Beach, California 92660-6324
 9 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
10
   Attorneys for Defendant
11 JUNIPER NETWORKS, INC.

12

13

14

15                                  UNITED STATES DISTRICT COURT
16                                 NORTHERN DISTRICT OF CALIFORNIA
17                                     SAN FRANCISCO DIVISION
18 FINJAN, INC., a Delaware Corporation,         )   Case No. 3:17-cv-05659-WHA
                                                 )
19                    Plaintiff,                 )   [PROPOSED] ORDER GRANTING
                                                 )   WITHDRAWAL OF JOSHUA GLUCOFT
20              vs.                              )   AS COUNSEL FOR JUNIPER
                                                 )   NETWORKS, INC.
21                                               )
   JUNIPER NETWORKS, INC., a Delaware            )
22 Corporation,                                  )
                                                 )
23                    Defendant.                 )
                                                 )
24                                               )
                                                 )
25

26

27

28

                                                                          [PROPOSED] ORDER GRANTING
                                                                             WITHDRAWAL OF COUNSEL
     10784992                                                                (Case No. 3:17-cv-05659-WHA)
       Case 3:17-cv-05659-WHA Document 626 Filed 01/13/20 Page 2 of 2



 1              Having considered the Notice of Withdrawal of Counsel for Defendant Juniper Networks,

 2 Inc. in the above-captioned matter,

 3              IT IS HEREBY ORDERED THAT:

 4              (1) Joshua Glucoft is relieved as counsel of record for Juniper Networks, Inc. in the above-

 5 captioned matter; and

 6              (2) Joshua Glucoft is terminated from electronic notifications in this action.

 7              IT IS SO ORDERED.

 8
                January 13, 2020.
     Dated: ______________________                             ____________________________________
 9                                                             Hon. William Alsup
                                                               United States District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                      [PROPOSED] ORDER GRANTING
                                                                                         WITHDRAWAL OF COUNSEL
     10784992                                            -1-                             (Case No. 3:17-cv-05659-WHA)
